         Case 2:17-cv-04540-WB Document 248 Filed 08/10/20 Page 1 of 1




            UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                           17-3752

                 Commonwealth of Pennsylvania v. President United States, et al

                                        2-17-cv-04540

                                         ORDER

The mandate issued on September 03, 2019 is hereby recalled in light of the U.S. Supreme
Court's decision vacating the judgment of this Court and remanding the matter for further
proceedings.



For the Court,


s/ Patricia S. Dodszuweit,
Clerk


cc:    All Counsel of Record
